Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et al. (U.S. Pub No. 2019/0059024 A1) in view of Keller et al. (U.S. Pub No. 2019/0297538 A1).


1. Mufti teaches a method implemented by a network node, the method comprising: receiving, via a user equipment (UE), a session initial protocol (SIP) registration request [par 0081, 0082, in some examples, block 416 can be followed by block 502. Some examples of process 500 permit re-enabling SRVCC on session establishment (e.g., SIP INVITE) if the terminal has changed access networks since the time of registration (e.g., SIP REGISTER). Accordingly, in some examples of process 500, the first data comprises a registration request such as a SIP REGISTER request. Server 304 can receive third data 504 from the terminal 102 via the communications interface. For example, the third data 504 can include a SIP INVITE request, or a SIP REGISTER request (e.g., a re-REGISTER)]; and in response to receiving the SIP registration request; obtaining non-access stratum (NAS) registration state information associated with the UE from a first core network node comprising a home subscriber server (HSS) [par 0034, 0132, 0134, The terminal 102 can communicate with other components of telecommunication network (or system) 100, 800, e.g., anchoring network system(s) 122, 810, e.g., via a radio or other communications interface 318. In some examples, the terminal 102 includes one or more processors or other controller(s). Home authorization server system system(s) 116 can include information used in determining whether terminal 102 is permitted to attach to serving network 112 and, if so, what service(s) terminal 102 is permitted to use. Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114. Terminal 102 can receive an attach result 1206 via the radio. For example, the attach result 1206 can include a NAS Attach Accept message. The Attach Accept message can be carried in a DedicatedInfoNAS IE of an RRCConnectionReconfiguration IE, in some examples], wherein the UE is registered with a first IP Multimedia Subsystem (IMS) network that includes the network node using the SIP via the access network supported by the second core network [par 0034, 0035, Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114 (e.g., an IMS, discussed below). Once terminal 102 is authorized by home authorization server system system(s) 116 and attached to serving network 112, terminal 102 can participate in sessions. For example, terminal 102 can initiate a session with terminal 104 by exchanging messages via a signaling path 118. For example, terminal 102 can transmit a SIP INVITE message having a Session Description Protocol (SDP) body including a session description, or other session- initiation message]; and providing, to a second IMS network node, an indication of a single UE SRVCC capability for the UE [par 0054, 0090, in some examples of SRVCC, the P-CSCF is between the ATCF and the terminal on both the originating and terminating sides. In some examples, the TAS is between the SCCAS and the terminal on both the originating and terminating sides. In process 500, once terminal 102 has moved to an access network that does support SRVCC, server 304 can determine indication 516 including SRVCC-related feature-tags, feature- capability indicators, or other items discussed above (e.g., in Table 1) from the Feature- Caps header].
 	Mufti fail to show the NAS registration state information indicating at least one of fourth-generation (4G) single radio voice call continuity (SRVCC) capability of the UE or fifth- generation (6G) SRVCC capability of the UE, that is applicable when using a second access network supported by a second core network, the second core network and wherein an indication of the at least one of 4G or 5G SRVCC capability of the UE is included in a NAS registration request originating from the UE.
 	In an analogous art Keller the NAS registration state information indicating at least one of fourth-generation (4G) single radio voice call continuity (SRVCC) capability of the UE or fifth- generation (6G) SRVCC capability of the UE, that is applicable when using a second access network supported by a second core network [abstract, par 0010, 0133 The NAS message may be an attach request message, a service request message or a tracking area update message. If the service configuration is changed in the UE causing a change in the SRVCC capability the UE sends a tracking area update message to indicate the change, such as that SRVCC is no longer supported. A method of operation of a wireless device comprises providing an indication to the 5G core network that the UE support SRVCC in EPC mode and receiving instruction to connect to an eNB in EUTRAN and EPC that supports SRVCC to a circuit switched network. where the message indicates the wireless device supports SRVCC from a second core network], the access network supported by the second core network and wherein an indication of the at least one of 4G or 5G SRVCC capability of the UE is included in a NAS registration request originating from the UE [par 0135, 0192,  The message indicates the wireless device supports SRVCC from a second core network, The SRVCC from EUTRAN indication may alternatively be sent from the UE 100 to the MM entity 102 in other NAS messages during the attach/registration procedure].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and Keller because this would  enable a wireless device to perform SRVCC when connected to a 3GPP specified gNB and a 5G core network that does not support SRVCC.


4. Mufti and Keller teaches the method of claim 1, wherein the network node comprises an IMS service centralization and continuity application server (SCC AS) [Mufti, par 0048, [MS 214 can include a number of nodes, such as a proxy call session control function (P-CSCF) 216, an ATCF 218, a serving call session control function (S-CSCF) 220, and one or more application server(s) (ASes) 222, 224, e.g., a TAS and an SCCAS, respectively. ASes 222, 224 can represent application server system(s) 106].

5. Mufti and Keller defines the method of claim 1, wherein the second IMS network node comprises an access transfer control function (ATCF) node [par 0037, In some examples, messages along signaling path 118 can pass through anchoring network system(s) 122, e.g., a P-CSCF or an ATCF of an IMS].

7. Mufti and Keller demonstrate the method of claim 1, wherein providing the indication of a single UE SRVCC capability for the UE comprises sending, to the second IMS network node, a SIP message request containing SRVCC information [Mufi claim 3, 2 Session Initiation Protocol (SIP) REGISTER request; the predetermined network service comprises at least Single-Radio Voice Call Continuity (SRVCC) or Evolved SRVCC (eSRVCC));


8. Mufti and Keller describe the method of claim 1, wherein the 4G UE SRVCC capability comprises a UE packet- switched (PS) to circuit-switched (CS) SRVCC capability [par 0019, Some prior networks support SRVCC handover from PS to CS for all terminals. This uses resources on the P-CSCF, and Service Centralization and Continuity Application Server (SCCAS) (or telephony application server, TAS) in those networks, and additionally on the access transfer control function (ATCF) if evolved SRVCC (eSRVCC) is supported].

9. Mufti reveals a computing device implementing a network node, the computing device comprising: a processor; and a memory coupled to the processor, the memory storing instructions that, when executed[par 0060, The terminal 302 can be or include a wireless phone, a wired phone, a tablet computer, a laptop computer, a wristwatch, or other type of terminal. The terminal 302 can include one or more processors 312, @.g., one or more processor devices such as microprocessors, microcontrollers, field- programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), programmable logic devices (PLDs), programmable logic arrays (PLAs), programmable array logic devices (PALS), or digital signal processors (DSPs), and one or more computer readable media (CRM)], configure the processor to: receive, via a user equipment (UE), a session initial protocol (SIP) registration request [par 0081, 0082, /n some examples, block 416 can be followed by block 502. Some examples of process 500 permit re-enabling SRVCC on session establishment (e.g., SIP INVITE) if the terminal has changed access networks since the time of registration (e.g., SIP REGISTER). Accordingly, in some examples of process 500, the first data comprises a registration request such as a SIP REGISTER request. Server 304 can receive third data 504 from the terminal 102 via the communications interface. For example, the third data 504 can include a SIP INVITE request, or a SIP REGISTER request (e.g., a re-REGISTER)]; obtain non-access stratum (NAS) registration state information associated with the UE from a first core network node[par 0087, 0088, 0134, 0135, the first data comprises a Session Initiation Protocol (SIP) REGISTER request, the predetermined network service comprises at least Single-Radio Voice Call Continuity (SRVCC) or Evolved SRVCC (eSRVCC), the third data comprises a SIP INVITE request, the anchoring network system comprises a Proxy Call Session Control Function (P-CSCF), and the core network system comprises an Access Transfer Control Function (ATCF). At 1204, in some examples, terminal 102 can receive an attach result 1206 via the radio. For example, the attach result 1206 can include a NAS Attach Accept message. The Attach Accept message can be carried in a DedicatedinfoNAS IE of an RRCConnectionReconfiguration IE. At 1208, in some examples, terminal 102 can determine, based at least in part on the attach result 1206, data 1210 indicating whether single-radio voice call continuity (SRVCC) is supported], wherein the UE is registered with a first IP Multimedia Subsystem (IMS) network that includes the network node using SIP via an access network supported by a second core network [par 0034, 0035, Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114 (e.g., an IMS, discussed below). Once terminal 102 is authorized by home authorization server system system(s) 116 and attached to serving network 112, terminal 102 can participate in sessions. For example, terminal 102 can initiate a session with terminal 104 by exchanging messages via a signaling path 118. For example, terminal 102 can transmit a SIP INVITE message having a Session Description Protocol (SDP) body including a session description, or other session-initiation message]; and provide, to a second IMS network node, an indication of a single UE SRVCC capability for the UE [par 0054, 0090, /n some examples of SRVCC, the P-CSCF is between the ATCF and the terminal on both the originating and terminating sides. In some examples, the TAS is between the SCCAS and the terminal on both the originating and terminating sides. In process 500, once terminal 102 has moved to an access network that does support SRVCC, server 304 can determine indication 516 including SRVCC-related feature- tags, feature- capability indicators, or other items discussed above (e.g., in Table 1) from the Feature- Caps header).
 	Mufti fail to show the NAS registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability of the UE or fifth-generation (5G) SRVCC capability for the UE that is applicabe when using a second access network supported by a second core network, and wherein an indication of the at least one of 4G or 5G SRVCC capability of the UE is included in a NAS Registration request originating from the UE.
 	In an analogous art Niemi show the NAS registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (GRVCC) capability of the UE or fifth-generation (5G) SRVCC capability for the UE[abstract, par 0010, 0133 The NAS message may be an attach request message, a service request message or a tracking area update message. If the service configuration is changed in the UE causing a change in the SRVCC capability the UE sends a tracking area update message to indicate the change, such as that SRVCC is no longer supported. A method of operation of a wireless device comprises providing an indication to the 5G core network that the UE support SRVCC in EPC mode and receiving instruction to connect to an eNB in EUTRAN and EPC that supports SRVCC to a circuit switched network. where the message indicates the wireless device supports SRVCC from a second core network], and wherein an indication of the at least one of 4G or 5G SRVCC capability of the UE is included in a NAS Registration request originating from the UE [par 0135, 0192,  The message indicates the wireless device supports SRVCC from a second core network, The SRVCC from EUTRAN indication may alternatively be sent from the UE 100 to the MM entity 102 in other NAS messages during the attach/registration procedure].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and Keller because this would  enable a wireless device to perform SRVCC when connected to a 3GPP specified gNB and a 5G core network that does not support SRVCC.


11. Mufti and Keller provides the computing device of claim 9, wherein the second core network comprises a 5G core network [par 0140, First data 1304 can include information 1306, e.g., identification information the value of a User-Agent header, a hostname, or other identification information described herein; or location information such as a PANI value or portion thereof, e.g., a value indicating whether terminal 102 is connected via a 4G or fifth-generation (5G) access, or other location information described herein].

12. Mufti and Keller creates the computing device of claim 9, wherein the network node comprises an IMS service centralization and continuity application server (SCC AS) [Mufti par 0048, /MS 214 can include a number of nodes, such as a proxy call session control function (P- CSCF) 216, an ATCF 218, a serving call session control function (S- CSCF) 220, and one or more application server(s) (ASes) 222, 224, e.g., a TAS and an SCCAS, respectively. ASes 222, 224 can represent application server system(s) 106].


13. Mufti and Keller defines the computing device of claim 9, wherein the second IMS network node comprises an access transfer control function (ATCF) node[Niemi, par 0037, In some examples, messages along signaling path 118 can pass through anchoring network system(s) 122, e.g., a P-CSCF or an ATCF of an IMS].

14. Mufti provides a server-implemented method, comprising: receiving a request from an IP Multimedia Subsystem (IMS) network node of an IMS network [par 0073, Ai 406, in some examples, the server 304 can determine that the first data 404 includes a request 408 for a predetermined network service. For example, the predetermined network service can be SRVCC or another continuity service, e.g., for continuity of data sessions across handover]; and in response to receiving the request, providing NAS registration state information associated with a user equipment (UE) to the IMS network
node[par 0087, 0088, 0134, 0135, the first data comprises a Session Initiation Protocol (SIP) REGISTER request, the predetermined network service comprises at least Single- Radio Voice Call Continuity (SRVCC) or Evolved SRVCC (eSRVCC), the third data comprises a SIP INVITE request, the anchoring network system comprises a Proxy Call Session Control Function (P-CSCF), and the core network system comprises an Access Transfer Control Function (ATCF). At 1204, in some examples, terminal 102 can receive an attach result 1206 via the radio. For example, the attach result 1206 can include a NAS Attach Accept message. The Attach Accept message can be carried in a DedicatedinfoNAS IE of an RRCConnectionReconfiguration IE. At 1208, in some examples, terminal 102 can determine, based at least in part on the attach result 1206, data 1210 indicating whether single-radio voice call continuity (SRVCC) is supported], wherein the server is configured to store separate instances of UE SRVCC capabilities [par 0034, Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114 (e.g., an IMS, discussed below)], and wherein the UE is registered with the IMS network using a session initiation protocol (SIP) via an access network [par 0054, 0090, /n some examples of SRVCC, the P-CSCF is between the ATCF and the terminal on both the originating and terminating sides. In some examples, the TAS is between the SCCAS and the terminal on both the originating and terminating sides. In process 500, once terminal 102 has moved to an access network that does support SRVCC, server 304 can determine indication 516 including SRVCC-related feature-tags, feature-capability
indicators, or other items discussed above (e.g., in Table 1) from the Feature-Caps header].
 	Mufti fail to show the NAS registration state information indicating at least one of fourth-generation (4G) single radio voice call continuity (SRVCC) capability of the UE or fifth-generation (SG) SRVCC capability of the UE that is applicable when using a second access network supported by a second core network,  the separate instances including indications of at least one of 4G UE SRVCC capability or 5G UE SRVCC capability the NAS registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability of the UE or fifth-generation (5G) UE SRVCC capability of the UE that is applicable when using a second access network 
 	In an analogous art Niemi show the separate instances including indications of at least one of 4G UE SRVCC capability or 5G UE SRVCC capability the NAS registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability of the UE or fifth-generation (5G) UE SRVCC capability of the UE[abstract, par 0010, 0133 The NAS message may be an attach request message, a service request message or a tracking area update message. If the service configuration is changed in the UE causing a change in the SRVCC capability the UE sends a tracking area update message to indicate the change, such as that SRVCC is no longer supported. A method of operation of a wireless device comprises providing an indication to the 5G core network that the UE support SRVCC in EPC mode and receiving instruction to connect to an eNB in EUTRAN and EPC that supports SRVCC to a circuit switched network. where the message indicates the wireless device supports SRVCC from a second core network], the separate instances including indications of at least one of 4G UE SRVCC capability or 5G UE SRVCC capability the NAS registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability of the UE or fifth-generation (5G) UE SRVCC capability of the UE that is applicable when using a second access network[par 0135, 0192,  The message indicates the wireless device supports SRVCC from a second core network, The SRVCC from EUTRAN indication may alternatively be sent from the UE 100 to the MM entity 102 in other NAS messages during the attach/registration procedure].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and Keller because this would  enable a wireless device to perform SRVCC when connected to a 3GPP specified gNB and a 5G core network that does not support SRVCC.



15. Mufti and Keller displays the method of claim 14, Mufti fail to show wherein the registration state information indicates both 4G UE SRVCC capability and 5G UE SRVCC capability.
 	In an analogous art Keller show wherein the registration state information indicates both 4G UE SRVCC capability and 5G UE SRVCC capability [abstract, par 0010, 0133 The NAS message may be an attach request message, a service request message or a tracking area update message. If the service configuration is changed in the UE causing a change in the SRVCC capability the UE sends a tracking area update message to indicate the change, such as that SRVCC is no longer supported. A method of operation of a wireless device comprises providing an indication to the 5G core network that the UE support SRVCC in EPC mode and receiving instruction to connect to an eNB in EUTRAN and EPC that supports SRVCC to a circuit switched network. where the message indicates the wireless device supports SRVCC from a second core network]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and Keller because this would  enable a wireless device to perform SRVCC when connected to a 3GPP specified gNB and a 5G core network that does not support SRVCC.

16. Mufti and Keller demonstrate the method of claim 14, wherein the access network comprises one of: a network supported by a 3™ Generation Partnership Project (GPP) core network, a Next Generation Radio Access Network (NG-RAN) supported by a 5G core network, or an Evolved Universal Mobile Telecommunications System (UMTS)
Terrestrial Radio Access supported by an Evolved Packet Core (EPC) network [par 0031, The serving network 112 can include a VPLMN. In some examples, serving network 112 can be or include an Evolved Packet System (EPS) network including Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) access and an Evolved Packet Core (EPC).

17. Mufti and Keller describes the method of claim 14, wherein the IMS network node comprises an IMS service centralization and continuity application server (SCC AS) [par 0048, IMS 214 can include a number of nodes, such as a proxy call session control function (P- CSCF) 216, an ATCF 218, a serving call session control function (S-CSCF) 220, and one or more application server(s) (ASes) 222, 224, e.g., a TAS and an SCCAS, respectively. ASes 222, 224 can represent application server system(s) 106], and wherein the NAS registration state information is provided via a Sh interface associated with the IMS network node [par 0040, Terminal 102, home authorization server system system(s) 116, or other devices can communicate with location provider system(s) 126, e.g., via the SIP or Diameter protocols or other protocols, e.g., over the LTE Sh interface or other appropriate interfaces].

18. Mufti and Keller demonstrates the method of claim 14, wherein the 4G UE SRVCC capability comprises a UE packet- switched (PS) to circuit-switched (CS) SRVCC capability [par 0019, Some prior networks support SRVCC handover from PS to CS for all terminals. This uses resources on the P-CSCF, and Service Centralization and Continuity Application Server (SCCAS) (or telephony application server, TAS) in those
networks, and additionally on the access transfer control function (ATCF) if evolved SRVCC (eSRVCC) is supported].


5.  	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et al. (U.S. Pub No. 2019/0059024 A1) in view of Keller et al. (U.S. Pub No. 2019/0297538 A1) in view of Malhortra et al. (U.S. Patent No. 9,532,276 B1).

6. Mufti and Keller creates the method of claim 1, Mufti and Keller fail to show wherein the second IMS network node is in a second IMS network.
 	In an analogous art Malhotra show wherein the second IMS network node is in a second IMS network [col 10, In 34-40, Further, the WCD may correlate the first IMS transfer-address with dual-radio transitioning and may correlate the second IMS transfer-address with single-radio transitioning, to facilitate the selecting and sending].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti, Keller, and Malhotra because to support both SRVCC and SRVCC, the WCD may receive and store both a STN-SR and a VDN and operate to select and send one of those IMS transfer-addresses as appropriate.

6.  	Claim 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et al. (U.S. Pub No. 2019/0059024 A1) in view of Keller et al. (U.S. Pub No. 2019/0297538 A1) in further view of KELLER et al. (U.S. Pub No. 2020/0305033 A1) hereinafter Ralf

15. Mufti and Keller displays the method of claim 14, Mufti fail to show wherein the registration state information indicates both 4G UE SRVCC capability and 5G UE SRVCC capability.
 	In an analogous art Ralf show wherein the registration state information indicates both 4G UE SRVCC capability and 5G UE SRVCC capability [par 0052, Once the AMF receives information about the correct SRVCCF from the first NF service provider 121, it continues with the SRVCC handover preparation towards the SRVCCF indicated from the first NF service provider 121. The SRVCC target information may also comprise of 4G/5G area information, in the case the NG-RAN includes this information in the SRVCC handover request to the AMF}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti, Keller, and Ralf because provide a method for managing specific functionality for specific network areas which improves the performance and reliability of the communications network in an efficient manner.


20. Mufti and Keller creates the method of claim 19, Mufti fail to show wherein the server comprises the HSS and a collocated UDM.
 	In an analogous Ralf show wherein the server comprises the HSS and a collocated UDM [par 0063, the NF service consumer 130, such as the AMF, has informed the RAN 140 that the specific functionality, in this exemplary embodiment the SRVCC, is possible, when the STN-SR and C-MSISDN have been received from UDM/HSS].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti, Keller, and Ralf because provide a method for managing specific functionality for specific network areas which improves the performance and reliability of the communications network in an efficient manner.


Response to Arguments

The other cited references do not remedy the deficiencies of Niemi. In particular, the references do not teach or suggest “the NAS registration state information indicating at least one of fourth-generation (4G) single radio voice call continuity (SR VCC) capability of the UE or fifth- generation (SG) SRVCC capability of the UE that is applicable when using a second access network supported by a second core network” as set forth in amended claim 1.

The applicant argument is moot in view of newly rejected claims. The analogous art Keller  suggest “the NAS registration state information indicating at least one of fourth-generation (4G) single radio voice call continuity (SR VCC) capability of the UE or fifth- generation (SG) SRVCC capability of the UE that is applicable when using a second access network supported by a second core network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468